Citation Nr: 0633333	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to    November 24, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from November 24, 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to October 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for bilateral hearing loss, rated 
noncompensable.  In November 2004, the RO increased the 
rating for the hearing loss was to 20 percent, effective 
November 24, 2004 (resulting in the "staged" ratings 
listed).  The veteran had requested a Travel Board hearing; 
he withdrew the request in April 2006.

The issue of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss from November 24, 2004 is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

Prior to November 24, 2004, the veteran's right ear hearing 
acuity was not shown to be worse than level I, and his left 
ear hearing acuity was not shown to be worse than level III.


CONCLUSION OF LAW

Prior to November 24, 2004 a compensable rating was not 
warranted for the veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.85, Tables VI, VIA, VII, Diagnostic Code (Code) 6100, 
4.86 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2002 letter provided the veteran notice regarding his 
service connection claim.  While he did not receive timely 
notice regarding the rating of the disability at issue or 
effective dates of award at the time (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the purpose of such 
notice was met when service connection was granted, and an 
initial rating and effective date were assigned.  A June 2004 
statement of the case (SOC), and a December 2004 supplemental 
SOC (SSOC), advised him of the criteria for establishing 
higher ratings, of the basis for the effective dates 
assigned, and of what the evidence showed and why the 
specific rating and effective date were assigned.  He has had 
ample opportunity to respond/supplement the record.  
Significantly, a September 2005 letter outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claim, advised him of what type of evidence 
would be pertinent to the claim, and advised him to identify 
evidence for VA to obtain or to obtain and submit the 
evidence on his own.  The case was then readjudicated.  See 
June 2006 SSOC.

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He 
indicated in a July 2006 statement, that he has no further 
evidence to submit.  He has been afforded several VA 
audiological evaluations.  VA's duty to assist regarding the 
"stage" addressed on the merits is satisfied.  

B.		Factual Background

On December 1995 audiological evaluation, audiometry revealed 
that  puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
50
LEFT
15
15
35
55
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.

On March 2003 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
65
LEFT
30
45
75
75
80

The average puretone thresholds were 46 decibels for the 
right ear and 69 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 88 percent in the left ear.

In April 2003, the RO granted service connection for 
bilateral hearing loss, rated noncompensable, effective from 
October 31, 2001 (the date of the claim).

On April 2004 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
55
LEFT
30
45
75
70
75

The average puretone thresholds were 43 decibels for the 
right ear and 66 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 84 percent in the left ear.  The 
veteran reported that there was no change in his hearing loss 
since his March 2003 assessment.

VA treatment records from August to October 2004 show the 
veteran was seen for maintenance of hearing aids.  On August 
2004 audiological consultation, the veteran declined a repeat 
audiogram.  He indicated that the audiogram in April was 
thorough and denied any changes in his hearing since that 
last examination.

C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO has 
assigned staged ratings.

Official audiometry in March 2003 revealed an average 
puretone threshold of 46 decibels, with 96 percent speech 
discrimination in the right ear, and an average puretone 
threshold of 69 decibels, with speech discrimination of 88 
percent in the left ear.  When the rating criteria are 
applied to these results, they establish that the veteran had 
Level I hearing acuity in the right ear and Level III hearing 
acuity in the left ear.  Under Table VII, such hearing acuity 
warrants a noncompensable rating under Code 6100.  An 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.

Official audiometry in April 2004 revealed an average 
puretone threshold of 43 decibels, with speech discrimination 
of 94 percent in the right ear, and an average puretone 
threshold of 66 decibels, with speech discrimination of 84 
percent in the left ear.  When the rating criteria are 
applied to these results, they establish again that the 
veteran had Level I hearing acuity in the right ear and Level 
III hearing acuity in the left ear.  An exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, is also not shown.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  As there is no 
official audiometry prior to November 24, 2004 that shows the 
veteran's right ear hearing acuity was worse than Level I or 
that his left ear hearing acuity was worse than level III, a 
compensable rating clearly is not warranted prior to that 
date.


ORDER

A compensable rating for bilateral hearing loss is denied for 
the period prior to November 24, 2004.


REMAND

On November 24, 2004 official audiometry, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
55
LEFT
15
40
65
65
80

The average puretone thresholds were 36 decibels, right ear 
and 63 decibels, left.  

Speech audiometry was reported as:

"Right     20 dB       35%  @dB
Left         98 dB       90%  @dB"

The examiner went on to say that the veteran had excellent 
speech recognition bilaterally.  The RO's December 2004 
increase in the rating for the veteran's bilateral hearing 
loss to 20 percent was based on their interpretation of the 
reported audiometry findings as showing an average puretone 
threshold of 36 decibels with 35 percent discrimination in 
the right ear and an average puretone threshold of 63 
decibels with 90 percent discrimination in the left ear.  
This interpretation of the audiometry report overlooks that a 
finding of only 35% discrimination would (on its face) appear 
wholly inconsistent with the audiologist's interpretation 
that the veteran had excellent speech discrimination in both 
ears.  As the medical evidence regarding the current severity 
of the veteran's hearing loss is contradictory, clarification 
of the medical evidence is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
the current severity of the veteran's 
bilateral hearing loss disability and to 
clarify the results of the official 
audiometry on November 24, 2004.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  After completion of 
audiometric studies, the examiner should 
state precisely the average puretone 
threshold and speech discrimination for 
each ear.  The examiner should also review 
the report of the November 24, 2004 
audiometry (including in light of previous 
and subsequent audiometric findings).  The 
examiner should precisely the average 
puretone threshold and speech 
discrimination for each ear.  The examiner 
should note, and comment on the RO's 
December 2004 interpretation of that 
audiometry.  If the speech discrimination 
finding then reported is inconsistent with 
a finding of excellent speech recognition, 
the examiner should reconcile such 
inconsistency.  The examiner should 
explain the rationale for all opinions 
given.

2.  The RO should then re-adjudicate this 
portion of the claim.  If the benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


